Exhibit 10.1
 
LICENSING AGREEMENT

 
 
 
This Licensing Agreement (“Agreement”) is made and entered into as of the 8th
day of March, 2011, by and between M-Solo International, Inc., a corporation
established under Delaware law (the “Licensor”) having its principal office at
488 Madison Avenue, New York, New York 10022 and Spring Creek Healthcare
Systems, Inc., a corporation organized under the laws of Nevada ( “Spring
Creek”), having its principal place of business at 120 Wall Street, Ste. 2401,
New York, New York 10005 and NewCo, a subsidiary of Spring Creek to be formed
upon execution of this Agreement (“Licensee”).  Each of the Licensor, Spring
Creek and Licensee are also referred to herein as a “Party” and cumulatively as
the “Parties”.

 
 
Whereas, Licensor has the right to grant licenses for the distribution and
marketing of certain multi-function anti-aging products; and

 
 
Whereas, Licensee wishes to obtain a license for the aforementioned products
upon the terms and conditions hereinafter set forth;

 
 
NOW, THEREFORE, in consideration of the premises and the faithful performance of
the covenants herein contained and intending to be bound by the terms, hereof,
the Parties agree as follows:

 
 
ARTICLE I - DEFINITIONS

 
 
For the purpose of this agreement, the following definitions shall apply:

 
1.
Product(s):  A multi-function anti-aging product, ReVersital® 3-in-1
MicrodermaStick®, that combines three skin care treatments – cleansing,
microdermabrasion and hydration – in a portable, hands-free dial-up stick,
including all improvements, enhancements and modifications of such product
developed at any time during the term of this Agreement.  The definition of
Product(s) may be expanded from time to time to include other cosmetic and
beauty products which the parties may mutually approve and which right of
approval is described in Article VII below.

 
2. 
Confidential Proprietary Information:   Shall mean with respect to any Party all
scientific, business or financial information relating to such Party, its
subsidiaries or affiliates or their respective businesses, except when such
information:

 
a. 
Becomes known to the other Party prior to receipt from such first Party;

 
b.
Becomes publicly known through sources other than such first Party;

 
c. 
Is lawfully received by such other Party from a party other than the
first   Party; or

 
d.   
Is approved for release by written authorization from such first Party.

 
 
Each party agrees to maintain the confidentiality of the Confidential
Proprietary Information of the other Party during the term of this Agreement and
following its termination for any reason.

 
3. 
Exclusive License: The term “Exclusive License” shall mean an Exclusive License
for the mass consumer market, whereby Licensee’s rights are sole and entire and
operate to exclude all others, including Licensor and its affiliates except as
otherwise expressly agreed and/or provided herein. The Exclusive License shall
include the right of Licensee to make, have made, produce, use, market,
advertise, promote, distribute and sell the Products.   The parties acknowledge
that Licensor has heretofore presented the Product(s) for distribution to Eniva
Corporation, an international multi-level marketing company, and that this
license excludes such channel of trade.

 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
4. 
Know-how:  Shall mean any and all technical data, information, materials, trade
secrets and technology, including any improvements thereto, trade names,
trademarks, service marks or other licensed product names associated with the
Products in any form in which the foregoing may exist, now owned or co-owned by
or exclusively, semi-exclusively or non-exclusively licensed to Licensor prior
to the date of this Agreement or hereafter acquired by Licensor during the term
of this Agreement. The trade names, trademarks, service marks or other product
names associated with the Products are set forth on Schedule A to this
Agreement.

 
 
ARTICLE II- GRANT OF EXCLUSIVE LICENSE.

 
1. 
Subject to the provisions of Article I, paragraph 3 above and the performance
terms set forth in Article IV, Licensor hereby grants to Licensee the Exclusive
License to use, market, advertise, promote, distribute and sell the Products in
the territory of the United States and any additional territories that Licensor
obtains the right to grant licenses with regard to the Products during the term
of this Agreement, without further cost to Licensee.

 
 
 
ARTICLE III- LICENSE PAYMENTS

 
1.  
License Fee.  In consideration for the exclusive license being granted by
Licensor to Licensee, Spring Creek agrees to issue to Licensor and/or its
designated assigns, 4,900,000 shares of common stock, representing 49% of NewCo,
which will be 51% owned by Spring Creek on the Closing Date.  The Closing Date
shall mean the date that (a) this Agreement is signed by the Parties and (b)
Licensor has received the shares.  Except as provided above, the Products shall
be marketed solely through NewCo.  Neither the Licensor nor Spring Creek shall
have the right to sell, transfer or assign all or any of its shares of NewCo
common stock without first offering such shares to the other party at a price
and on terms no less favorable than those offered to the third party to whom
such shares are to be sold, transferred or assigned.

 
2.  
Royalty:  Licensor shall receive a 5% share of “net revenue participation” from
the applicable sales accounts in the form of quarterly distributions payable no
later than the 30th day after the quarter ends. The definition of net revenue
participation is NewCo’s share of net sales as provided in Generally Accepted
Accounting Principles (“GAAP”).  Such distribution shall be accompanied by a
statement listing gross sales and applicable deductions.  Licensor shall have
the right to audit Licensee’s books and records on a semi-annual basis providing
thirty (30) days notice , provided that Licensor engages Henry Kaelber CPA or
another accredited CPA in good standing, who signs a non-disclosure agreement
prior to receiving access to Licensee’s books and records.

 
3.
Additional Consideration: In addition, M-Solo International, Inc. shall be
granted 300,000 shares of Spring Creek (SCRK).  Such shares shall not be
registered under the Securities Act of 1933, as amended (the “Act”), or the
securities laws of any state, and as such must be held indefinitely and may not
be sold or transferred unless registered under the Act or unless an exemption
from such registration exists. 

 
 
ARTICLE IV – DILIGENCE AND PERFORMANCE

 
1.  
Spring Creek shall use its best efforts to bring the Products to market through
NewCo via a thorough, vigorous and diligent program and to continue active,
diligent marketing efforts throughout the life of this Agreement.

 
2.  
Licensee’s failure to perform in accordance with paragraph 1 of this ARTICLE IV
shall be grounds for Licensor to terminate this Agreement, but Licensor must
give Licensee not less than ninety (90) calendar days advance written notice
during which time Licensee shall have the right to cure such failure to perform.

 
3.
Licensee shall use its best efforts to generate net sales during the first year
of the term of this Agreement (including but not limited to
television/web/direct response sales) equal to five hundred thousand dollars
($500,000) and thereafter during each year of the term an average increase of
not less than ten (10%) percent in net sales of the Product(s) per annum for the
first three years of the Agreement.  After the first three years of the
Agreement, the Parties agree to mutually agree upon the required average
increase of net sales for the remaining term of the Agreement.

 
4.
Licensor shall use its best efforts to promote the Products and shall be
available to participate in marketing and advertising programs mutually agreed
upon by the Parties.

 
 
 
2

--------------------------------------------------------------------------------

 


 
 


 
 
 
ARTICLE V - TERMINATION OF LICENSE

 
1.  
Termination by
Licensor.                                                                                  

 
 
Option of Licensor:  Licensor may, at its option, terminate this Agreement but
only by giving not less than ninety (90) calendar day advance written notice to
Licensee, but only in case of:

 
a. 
Default in the performance of any other material obligation including the
commitments set forth in Article IV contained in this Agreement on the part of
Licensee to be performed and such default shall continue for a period of ninety
(90) calendar days after Licensor shall have given to Licensee written notice of
such default.

 
b. 
Adjudication that Licensee is bankrupt or insolvent.

 
c.  
The filling by Licensee of a petition of bankruptcy, or a petition or answer
seeking reorganization, readjustment or rearrangement of its business or affairs
under any law or governmental regulation relating to bankruptcy or insolvency.

 
d.   
The appointment of a receiver of the business or for all or substantially all of
the property of Licensee; or the making by Licensee of assignment or an
attempted assignment for the benefit of its creditors; or the institution by
Licensee of any proceedings for the liquidation or winding up of its business or
affairs.

 
e.    
Licensee fails to generate Purchase Orders and has not begun the bona fide
distribution and sale of the Products within a period of one hundred and eighty
(180) days from execution of this Agreement; or

 
f.    
Failure by Licensee to make two consecutive timely payments due hereunder or
submit any statement required hereunder within thirty (30) business days from
the date on which such payment or statement is due, which failure is not cured
following a ten (10) day notice to cure.

 
 
g.
Failure by Licensee to sustain an average increase of 10% in net sales of the
Products per annum during the first three years of the Agreement and the average
percentage increase agreed upon by the Parties with respect to the remaining
term of the Agreement.

 
2. 
Effect of termination.

 
 
Termination of this Agreement shall not in any way operate to impair or destroy
any of Spring Creek’s, Licensee’s or Licensor’s rights or remedies, either at
law or in equity, or to relieve Licensee of any of its obligations to pay
royalties and/or Licensor’s share of revenue participation and/or to comply with
any other of the obligations hereunder, accrued prior to or after the expiration
or effective date of termination.  However, if Licensor terminates this
Agreement for Licensee’s non-performance, the Licensor’s remedies shall be
limited to its share of unpaid royalties or revenue participation.

 
 
After expiration or termination as the case may be, Licensee shall have a period
of ninety (90) days to sell, ship, market and distribute the Products provided
that royalties and Licensor’s share of revenue are paid in a timely
manner.  Moreover, any Products not shipped or distributed shall, at Licensor’s
request, be returned pursuant to Licensor’s notice to a location it selects at
Licensor’s sole cost, including the cost of the Products and shipping.  At the
end of such ninety (90) day period, Licensee shall provide a full and final
accounting to Licensor identifying all customers, sales to date and monies due,
accrued and/or unpaid.

 
3.  
Effect of delay, etc.

 
 
Failure or delay by Licensor to exercise its rights of termination hereunder by
reason of any default by Licensee in carrying out any obligation imposed upon it
by this Agreement shall not operate to prejudice Licensor’s right of termination
for any other subsequent default by Licensee.

 
4. 
Return of Licensed Product Rights.

 
 
Upon termination of this Agreement, all of the Licensed Product Rights shall be
returned to Licensor.

 
 
 
ARTICLE VI – TERM

 
 
Unless previously terminated as hereinbefore provided, and depending on NewCo’s
gross sales on an annual basis, the term of this Agreement shall extend for a
period of ten years from and after the date hereof (the “Initial
Term”).   Thereafter, this Agreement shall be automatically renewed, at the same
terms and conditions, for additional, successive three (3) year periods (each, a
“Renewal Term”) unless either party hereto gives to the other party written
notice to terminate this Agreement no later than ninety (90) days prior to the
end of the Initial Term or any Renewal Term.  The Initial Term and the Renewal
Term are hereinafter collectively referred to as the “Term”.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE VII – RIGHT OF FIRST REFUSAL

 
 
 
During the Term hereof,  Spring Creek and Licensor shall notify Licensee of any
new products in the cosmetic and beauty products industry which Licensor and
Spring Creek are made aware of and/or which either may be interested in
licensing, marketing and/or distributing, submitting in reasonable detail,
specifications, design, product availability, pricing and other material
terms.  NewCo shall have a right of first refusal, for a period of thirty (30)
calendar days from receipt of such notice from Spring Creek or Licensor to
provide written notice of its decision to offer to represent the products.

 
 
VIII - QUALITY AND APPROVAL

 
1. 
In order to maintain the quality reputation of the Products, all product
packaging and formulations relating to the Products must have Licensor’s
approval, which approval shall not be unreasonably withheld.  In that regard,
Licensee shall submit to Licensor for approval any new pre-production sample for
any proposed Products or promotional or packaging material relating to the
Products.  Licensee shall use reasonable commercial efforts to not permit the
manufacture, sale, marketing or distribution of any products or materials
relating to the Products unless it obtains Licensor’s approval of all required
submittals, which approval will not be unreasonably withheld.  Licensor’s
failure to approve within five (5) days after receipt of Licensee’s submission
shall constitute an approval.  Licensee shall use commercially reasonable
efforts to cause any subcontractor to submit, at its own cost, two (2) sets of
any new or reformulated or new batch samples of the Products and/or promotional
packaging as well.

 
2. 
Licensee shall use its best efforts to ensure that neither it, nor its
subcontractors will sell, market, distribute or use for any purpose or knowingly
permit any third party to sell, market or distribute Products which are
defective, damaged or otherwise fail to meet Licensor’s specifications or
reasonable quality control standards, including approved trademark and copyright
usage and notice requirements.

 
 
ARTICLE IX - NOTICES, ASSIGNEES

 
1. 
Notices. Notices and payments required hereunder shall be deemed properly given
if duly sent by first class mail and addressed to the parties at the addresses
set forth above, by fax with a receipt attached or by email with a receipt
(i.e., sent confirmation) attached. The parties hereto will keep each other
advised of address changes.

 
2.    
Assignees, etc.  This Agreement shall be binding upon and shall inure to the
benefit of the assigns of Licensor and upon and to the benefit of the successors
of the entire business of Licensor, but neither this Agreement nor any of the
benefits thereof nor any rights thereunder shall, directly or indirectly,
without the prior written consent of Licensor, be assigned, divided, or shared
by the Licensee to or with any other party or parties (except a successor of the
entire business of the Licensee).

 
 
ARTICLE X - MISCELLANEOUS

 
1. 
Governing Law and Consent to Jurisdiction. This Agreement is executed and
delivered in The United States and shall be governed by, and constructed in
accordance with, the laws of the State of New York without giving effect to the
conflicts of law principles thereof.  The Parties to this Agreement agree to be
subject to the exclusive jurisdiction of the state and federal courts located in
the State of New York.

 
2.  
Entire Agreement; Amendments.  This Agreement, together with any Schedules
attached hereto, sets forth the entire understanding of the Parties as to the
subject matter of this Agreement and merges all prior agreements and
understanding between the Parties, whether oral or written, with respect to this
subject matter.  This Agreement may not be modified except in writing, signed by
both of the Parties hereto.

 
3.  
Representation regarding patents of third parties. Licensor represents and
warrants to Licensee and Spring Creek that to the best of its knowledge the
Licensed Product Rights manufactured, or used, under the exclusive license
granted herein are free of claims of infringement of patent rights of any other
person or persons. The Licensor warrants that it has the right to distribute,
sell, market, commercially exploit and market the Licensed Product and all
Rights from the inventors in the territory of the United States.

 
4.    
Indemnity.  Licensor and NewCo shall maintain liability insurance in the amount
of  $5 million unless less is required by the market, and Licensor shall add
Licensee and Spring Creek as additional insureds to the manufacturer’s policy.

 
5. 
Advertising.  Licensee agrees that Licensee may not use in any way the name of
Licensor or any logotypes or symbols associated with Licensor or the names of
any researchers without the express written permission of Licensor, which shall
not be unreasonably withheld.  If Licensor fails to respond within five (5)
business days to a request to use Licensor’s name, logotypes or symbols
associated with Licensor or the names of any researchers, permission is deemed
to be provided.

 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
6. 
 
Confidentiality. The Parties agree to maintain discussions and proprietary
information revealed pursuant to this Agreement in confidence, to disclose them
only to persons within their respective organizations having a need to know, and
to furnish assurances to the other Party that such persons understand this duty
on confidentiality.

 
7.
Context and Construction.  Whenever required by the context of this Agreement,
the singular shall include the plural and masculine shall include the feminine.
This Agreement shall not be construed as if it had been prepared by one of the
Parties, but rather as if all the parties had prepared the same.

 
8.
Waiver.  No failure or delay of any of the Parties in the exercise of any right
or privilege hereunder shall operate as a waiver thereof or of the exercise of
any other right or privilege hereunder nor shall any single or partial exercise
of any such right or privilege preclude other or further exercise thereof or of
any other right or privilege.

 
9.
Context and Construction.  Whenever required by the context of this Agreement,
the singular shall include the plural and masculine shall include the feminine.
This Agreement shall not be construed as if it had been prepared by one of the
Parties, but rather as if all the parties had prepared the same.

 
10.
Titles and Captions. Any title or caption included herein is for convenience
only and is not to be used in the interpretation of this Agreement.

 
11.
Severability.  Should any clause, sentence or paragraph of this Agreement be
declared to be invalid, unenforceable or void, such decision shall not
invalidate or void the remainder of this Agreement and the Parties hereby agree
that the part or parts of this Agreement so held to be invalid, unenforceable or
void shall be deemed to have been stricken, and the remainder shall have the
same force and effect as if such part or parts had never been included herein.

 
12.
Counterparts.  This Agreement may be executed in two or more counterparts, all
of which taken together shall constitute one instrument.  Execution and delivery
of this Agreement by exchange of facsimile copies bearing the facsimile
signature of a Party shall constitute a valid and binding execution and delivery
of this Agreement by such Party. Such facsimile copies shall constitute
enforceable original documents.

 
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 
[SIGNATURE PAGE FOLLOWS]

 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives.
 
The effective date of this Agreement is March 8th, 2011.
 
 
M-SOLO INTERNATIONAL, INC., Licensor
 
By: /s/ Margaux Levy
 
Name: Margaux Levy
 
Title: President
 
 
 
SPRING CREEK HEALTHCARE SYSTEMS, INC.
 
By: /s/ Kelly T. Hickel
 
Name: Kelly T. Hickel
 
Title: CEO
 
 
NEWCO, Licensee
 
By: /s/ Kelly T. Hickel
 
Name: Kelly T. Hickel
 
Title: CEO
 
6


 

